THE SHARES BEING SUBSCRIBED FOR HEREIN HAVE NOT BEEN REGISTERED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, (THE “1933 ACT”) OR THE SECURITIES COMMISSION OF ANY STATE UNDER ANY
STATE SECURITIES LAW. THEY ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM
REGISTRATION PURSUANT TO SECTION 4(2) OF THE 1933 ACT. THE SHARES MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE SHARES ARE REGISTERED UNDER
THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IS
OBTAINED WHICH IS REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH OFFERS, SALES
AND TRANSFERS MAY BE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THOSE LAWS.

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of August 2,
2004, by and between Bionutrics, Inc., a Nevada corporation (the “Company”), and
Asia Pacific Investment Holdings Limited, a British Virgin Islands company (the
"Investor").

THE PARTIES HEREBY AGREE AS FOLLOWS:

     1.     Purchase and Sale of Stock.

          1.1     Sale and Issuance of Stock. On the basis of the
representations, warranties and agreements contained herein and subject to the
terms and conditions herein set forth, the Company agrees to issue one million
(1,000,000) shares of its Common Stock, $.001 par value, at $1.00 per share (the
“Shares”) and the Investor hereby subscribes for and agrees to purchase the
Shares upon acceptance of this Agreement by the Company.

          1.2     Payment. Investor is delivering with this Agreement the full
amount of the purchase price of the Shares in the amount of $1,000,000.00 in
U.S. funds by wire transfer as directed by the Company to the Company's
designated escrow account. Such funds deposited into the escrow account on
behalf of the Investor shall be held until the conditions for the Closing of the
offering have been met.

          1.3     Closing. The closing of the transaction contemplated by this
Agreement (the "Closing") shall be deemed to have occurred when this Agreement
has been executed by both the Investor and the Company and payment shall have
been made as set forth in 1.2 above in consideration for the Company's delivery
into the escrow account of certificates representing the Shares subscribed for.
If at the Closing any of the conditions specified in Section 6 hereof shall not
have been fulfilled to the reasonable satisfaction of Investor, then Investor
shall, at its election, be relieved of all of its obligations under this
Agreement, without thereby waiving any other rights it may have by reason of
such failure or unfulfillment. If at the Closing any of the conditions specified
in Section 5 hereof shall not have been fulfilled to the reasonable satisfaction
of the Company, the Company shall, at its election, be relieved of all of its
obligations under this Agreement, without thereby waiving any other rights it
may have by reason of such failure or unfulfillment.

--------------------------------------------------------------------------------

     2.     Representation and Warranties of the Company. The Company hereby
represents and warrants to the Investor as follows:

          2.1     Organization, Good Standing and Qualification. The Company is
a corporation validly existing and in good standing under the laws of the State
of Nevada and has all requisite power and authority to own or lease and operate
its properties and assets and to carry on its business as now conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business, operations, prospects, condition (financial or other),
or properties.

          2.2     Capitalization. The authorized capital of the Company consists
of:

               (i)     Common Stock. 45,000,000 shares of common stock (“Common
Stock”), par value $.001, of which 14,802,600shares are issued and outstanding
as of July 31, 2004.

               (ii)     Preferred Stock. 5,000,000 shares of preferred stock
(“Preferred Stock”), par value $.001, 591,685 shares of which are outstanding
and convertible into 118,370 of common stock at the election of the Company or
shareholder. Further Preferred Stock may be issued from time to time in one or
more series and the Board of Directors is authorized to fix the rights and terms
relating to dividends, conversion, voting, redemption, liquidation preferences
and any other rights, preferences, privileges and restrictions applicable to
each such series.

               (iii)     Warrants, Options and Other Rights. There are no
preemptive rights or rights of first refusal for the purchase or acquisition
from the Company of any shares of its capital stock. As of July 31, 2004, there
were outstanding warrants and options to purchase up to 937,000 shares of Common
Stock.

          2.3     Subsidiaries, Etc. The Company’s direct or indirect ownership
in any other corporation, partnership, joint venture association or other
business enterprise, are stated in its Form 10-K for the year ended October 31,
2001, has not materially changed from that date, and the Investor can rely upon
that information as being true and correct as of the date of this transaction.

           2.4     Valid Issuance of Shares. All of the outstanding shares of
the Company's stock have been duly and validly authorized and issued, are fully
paid and nonassessable, and no further approval or authority of the stockholders
or the directors of the Company will be required by the Company for the issuance
of the Shares. The Shares when issued and paid for in accordance with the terms
of this Agreement will be duly authorized, validly issued and outstanding, fully
paid and nonassessable, free from preemptive rights and will be free from any
pledge, lien, encumbrance or restriction on transfer other than restrictions on
transfer under applicable state and federal securities laws and issued in
compliance with all state and federal securities laws.

          2.5     Financial Statements.

               (a)     The Company has delivered to Investor true and correct
copies of (i) its Form 10-K for the year ended October 31, 2001, (ii) the
unaudited consolidated balance sheets of the Company and its subsidiaries for
the years ended October 31, 2002 and October 31, 2003 and the six-month period
ended March 31, 2004 and (iii) the related unaudited consolidated statements of
income, stockholders’ equity and cash flows of the Company and its subsidiary as
of October 31, 2002, October 31, 2003 and March 31, 2004, respectively
(collectively, the “Balance Sheets”). Except as otherwise stated in the notes
thereto, the Balance Sheets have been prepared in conformity with United States
generally accepted accounting principles (and except that the unaudited Balance
Sheets may not contain all notes) applied, except as stated therein, on a
consistent basis. The Balance Sheets are true and correct and fairly present the
financial position, result of operations and cash flows and changes in financial
position of the Company as of the dates and for the periods indicated. If and
when filed by the Company with the Securities and Exchange Commission the “SEC”)
the financial statements in the annual reports on Form 10-K for the years ended
October 31, 2002 and 2003 including Form 10-Q for each three-month period
subsequent to the year ended October 31, 2001 will not be materially different
to the Balance Sheets for the respective periods and only be subject to
non-material year-end adjustments in case of any Balance Sheets for a
three-month period subsequent to the year ended October 31, 2003. The Company,
has obtained a certified public accountant (MillerEllin Company LLP, 750
Lexington Avenue, New York, NY 10022) to conduct an audit for the Company’s
fiscal years 2002 and 2003, and to review quarterly filings of the Company to
bring it current with the SEC. The Investor can rely upon the unaudited
financials noted above and supplied by the Company as being a true and correct
reflection of the Company’s financial condition for the respective dates, and as
such will be similarly reflected in the Company’s forthcoming audit.



2




--------------------------------------------------------------------------------

               (b)     Except as reflected in the Balance Sheets, the Company
has no liabilities, absolute or contingent, material to the operations,
business, prospects, assets, properties or condition (financial or other) of the
Company, other than (i) ordinary course liabilities incurred since the last date
of such Balance Sheets in connection with the conduct of the business of the
Company, and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under United States generally
accepted accounting principles to be reflected in the Balance Sheets, which, in
both cases, individually or in the aggregate, are not material to the financial
condition or operating results of the Company.

          2.6     Tax Returns and Audits. All required federal, state and local
tax returns have been filed, and all federal, state and local taxes required to
be paid with respect to such returns have been paid. The Company is not
delinquent in the payment of any such tax or in the payment of any assessment or
governmental charge. The Company has not received notice of any tax deficiency
proposed or assessed against it, and it has not executed any waiver of any
statute of limitations on the assessment or collection of any tax. None of the
Company’s tax returns has been audited by governmental authorities in a manner
to bring such audits to the Company’s attention. The Company does not have any
tax liabilities except those reflected on the Balance Sheets or incurred since
the Balance Sheet Date in the ordinary course of business.

          2.7     Licenses. The Company possesses from the appropriate agency,
commission, board and government body and authority, whether state, local or
federal, all material licenses, permits, authorizations, approvals, franchises
and rights that are necessary for it to engage in the business currently
conducted by it. The Company has no reason to believe that it will not be able
to obtain all licenses, permits, authorizations, approvals, franchises and
rights that may be required for any business the Company proposes to conduct.

          2.8     Books and Records. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain accountability for assets, (iii) access to assets is
permitted only in accordance with management’s general or specific authorization
and (iv) the recorded accountability for assets is compared with existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.



3




--------------------------------------------------------------------------------

          2.9     No Conflict with Other Instruments. Neither the authorization,
issuance and sale of the Shares, nor the execution, delivery and performance by
the Company of this Agreement nor the consummation of the transactions herein
contemplated, will: (i) contravene or conflict with or constitute a breach of,
permit the termination of, constitute a default under, or violation of (A) the
Articles of Incorporation, as amended, or bylaws of the Company, (B) any
material agreement, indenture, mortgage, deed of trust or other material
instrument or agreement or undertaking by which the Company is bound or to which
any of its properties or assets is subject, or, (C) to the knowledge of the
Company, a violation of any law, administrative regulation, or court decree to
which the properties or assets of the Company is subject; or (ii) result in the
creation or imposition of any material Lien upon the property or assets of the
Company. For purposes of this Agreement, “Lien” means, with respect to any
asset, any mortgage, lien, pledge, charge, security interest, encumbrance or
restriction of any kind in respect of such asset.

          2.10     Authorization. The Company has the corporate power and
authority to enter into this Agreement and to perform all of its obligations
hereunder. The execution, delivery and performance of this Agreement by the
Company have been duly authorized by all necessary corporate actions, and this
Agreement constitutes a legal, valid, binding and enforceable obligation of the
Company. No consent, approval, authorization or order of any court or
governmental agency or board or any other third party, or registration,
qualification, designation or filing with any Federal, state or local authority
is required to consummate the transactions contemplated by this Agreement.

          2.11     Disclosure. The Company has not knowingly withheld from
Investor any material facts relating to the assets, business, operations,
financial condition or prospects of the Company. No representation or warranty
in this Agreement or in any certificate, schedule, statement or other document
furnished or to be furnished to Investor pursuant hereto or in connection with
the transactions contemplated hereby contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
required to be stated herein or therein or necessary to make the statements
herein or therein not misleading.

          2.12     No Brokers or Finders. No person, firm or corporation has or
will have, as a result of any act or omission of the Company, any right,
interest or valid claim against the Company for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement.

     3.     Representations and Warranties of Investor. By executing this
Agreement, Investor hereby represents and warrants to and covenants with the
Company as follows:

          3.1     Authorization. Investor has the power and authority to enter
into this Agreement and to perform all of its obligations hereunder and this
Agreement constitutes a valid, binding and enforceable obligation of Investor.

          3.2     Legal Investment and Compliance with Laws. The purchase of the
Shares by Investor is legally permitted by all laws and regulations to which
Investor is subject and all consents, approvals, authorizations of or
designations, declarations, or filings in connection with the valid execution
and delivery of this Agreement by Investor or the purchase of the Shares by
Investor has been obtained, or will be obtained. Investor hereby represents that
it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) any foreign exchange restrictions
applicable to such purchase, and (ii) the income tax and other tax consequences,
if any, which may be relevant to the purchase, holding, redemption, sale, or
transfer of the Shares. Such Investor's subscription and payment for, and its
continued beneficial ownership of the Shares, will not violate any applicable
securities or other laws of its jurisdiction.



4




--------------------------------------------------------------------------------

          3.3     Access to Information. Investor acknowledges that it has
received the Company's Form 10-K for the period ended October 31, 2001, the
Forms 10-Q filed subsequent thereto and the Balance Sheets (the “Offering
Documents”), and is familiar with and understands the operations of the Company.
The Investor further acknowledges that it is aware of the Nostrum
Pharmaceutical, Inc. transaction with the Company and has received a copy of the
confidential Product Development and Licensing Agreement and the Stock Purchase
Agreement relating to that transaction (both of which are dated July 16, 2004).

               (a)     Investor understands and acknowledges that the Offering
Documents provided in connection with this investment have been prepared by the
Company. Accordingly, Investor understands and acknowledges that no independent
investment banking firm or legal counsel have passed upon or assumed any
responsibility for the accuracy, completeness or fairness of the information
contained in the Offering Documents.

               (b)     Investor understands and acknowledges that any financial
projections provided in connection with this investment have not been prepared
by independent accountants and are based on numerous assumptions regarding
sales, revenues and expenses and other factors which may not be realized in the
future.

               (c)     Investor acknowledges that it has been encouraged to rely
upon the advice of its legal counsel and accountants or other financial advisers
with respect to the financial, tax and other considerations relating to the
purchase of the Shares and has been offered, during the course of discussions
concerning the purchase of the Shares, the opportunity to ask such questions and
inspect such documents concerning the Company and its business and affairs as
Investor has requested so as to understand more fully the nature of the
investment and to verify the accuracy of the information supplied.

               (d)     Investor represents and warrants that, in determining to
purchase the Shares, it has relied solely upon the documents provided and the
advice of its advisors with respect to the tax, foreign and U.S., and other
consequences involved in purchasing the Shares.

          3.4     Acquisition for Investment and Unregistered Nature of the
Shares.

               (a)     Investor represents and warrants that the Shares being
acquired are being acquired for its own account without a view to public
distribution or resale and that Investor has no contract, understanding,
agreement or arrangement to sell or otherwise transfer or dispose of the Shares
or any portion thereof to any other person.

               (b)     Investor represents and warrants that it (i) is
experienced in evaluating and investing in securities of companies in the
developmental stage and acknowledges that it can fend for itself, (ii) can bear
the economic risk of the purchase of the Shares including the total loss of its
investment, and (iii) has such knowledge and experience in business and
financial matters as to be capable of evaluating the merits and risks of an
investment in the Shares.



5




--------------------------------------------------------------------------------

               (c)     Investor understands that the Shares have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), or the
securities laws of any state and are subject to substantial restrictions on
resale or transfer.

               (d)     Investor agrees that it will not sell or otherwise
transfer or dispose of the Shares or any portion thereof unless such Shares are
registered under the 1933 Act and any applicable state securities laws, or
unless Investor obtains an opinion of counsel which is reasonably satisfactory
to the Company that such Shares may be sold in reliance on an exemption from
such registration requirements.

               (e)     Investor understands that (i) the Company may place a
legend on any certificates representing the Shares indicating that the Shares
may not be transferred except in accordance with an exemption from the 1933 Act;
(ii) the Company will not register a transfer not made in accordance with an
exemption from the 1933 Act; and (iii) Investor therefore may be precluded from
selling or otherwise transferring or disposing of any of the Shares or any
portion thereof for an indefinite period of time or at any particular time.

          3.5     Further Representations and Understandings.

               (a)     Investor understands that no federal or state agency
including the SEC, the Arizona Corporation Commission or the securities
commission or authorities of any other state has approved or disapproved the
Shares, passed upon or endorsed the merits of the offering or the accuracy or
adequacy of the documents, or made any finding or determination as to the
fairness of the Shares for public investment and any representation to the
contrary is a criminal offense.

               (b)     Investor understands that the Shares are being offered
and sold in reliance on specific exemptions or exclusions from the registration
requirements of federal and state laws and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings set forth herein in order to determine the
suitability of Investor to acquire the Shares.

               (c)     Investor represents and warrants that the information set
forth herein concerning Investor is true and correct.

          3.6     No Brokers or Finders. No person, firm or corporation has or
will have, as a result of any act or omission by Investor, any right, interest
or valid claim against the Company for any commission, fee or other compensation
as a finder or broker, or in any similar capacity, in connection with the
transactions contemplated by this Agreement.

     4.     Registration Rights.

          4.1      4.1 Registration Statement. At any time during which Investor
is subject to the time, volume restrictions, or manner of sale limitations under
Rule 144 under the 1933 Act ("Rule 144"), or any successor rule or regulation,
the Company will the Company shall upon the Investor’s request (i) prepare and
file with the SEC a Registration Statement under the 1933 Act covering the
Shares or shall include the Shares in any other Registration Statement it is
obligated to file subsequent to the date hereof, (ii) use its best efforts to
have such Registration Statement rendered effective under the 1933 Act as soon
as practicable thereafter, and (iii) take such action as may be necessary to
have such Registration Statement remain effective under the 1933 Act, free of
material misstatements or omissions, for the period during which Investor is
subject to the time, volume restrictions, or manner of sale limitations under
Rule 144 of the 1933 Act (“Rule 144”), or any successor rule or regulation (the
“Effective Period”). If the Registration Statement for shares represented by
this Investor is part of or in conjunction with another such Registration
Statement filing, the Company shall bear all fees, disbursements and
out-of-pocket expenses incurred in connection with the preparation and filing of
such Registration Statement, including any amendment or supplement thereto
necessary to cause the same to remain free of material misstatements or
omissions during the period the Registration Statement remains effective under
the 1933 Act, except as provided in Section 4.5 hereof. If the Registration
Statement filing is made solely for the benefit of the Investor at the
Investor’s request, then all related costs shall be the responsibility of and
shall be assumed by the Investor.



6




--------------------------------------------------------------------------------

          4.2     Black-out Period. Any period within the Effective Period
during which the Company fails to keep the Registration Statement effective and
usable for resales of the Shares, or requires pursuant to this Section 4.2 that
the Investor not effect sales of the Shares pursuant to the Registration
Statement, is hereafter referred to as a “Suspension Period.” A Suspension
Period shall commence on the date set forth in a written notice by the Company
(with respect to which the Company shall use good faith efforts (consistent with
legal and contractual obligations) to deliver to the Investor (not less than two
Business Days in advance of any proposed or anticipated Suspension Period) that
the Registration Statement is no longer effective or that the prospectus
included in the Registration Statement is no longer usable for resales of Shares
or, in the case of a suspension pursuant to this Section 4.2 the date specified
in the notice delivered by the Company pursuant to this Section 4.2, and shall
end on the date when the Investor either receives the copies of the supplemented
or amended prospectus or is advised in writing by the Company that use of the
prospectus or sales may be resumed, provided, however, that (i) there shall be
no Suspension Period for the period of time commencing on the Closing Date and
ending one-hundred twenty (120) days thereafter; (ii) no Suspension Period shall
last more than 60 days, such that notwithstanding anything else in this
Agreement, such Suspension Period shall expire, if it has not expired earlier
pursuant to the terms hereof, on its 60th day, and (iii) each Suspension Period
shall extend the Effective Period by the same length of time, and the Company
shall take all necessary actions to cause the same as promptly as possible. Upon
each such extension, the Company shall notify the Investor of the extended
expiration date of the Effective Period.

          4.3     Registration Procedure. To effect the registration of the
Shares under the 1933 Act, the Company shall:

               (i)     prepare and file with the SEC a registration statement
with respect to such securities, and use its best efforts to cause such
registration statement to become and remain effective for such period as may be
reasonably necessary to effect the sale of such securities;

               (ii)     prepare and file with the SEC such amendments to such
registration statement and supplements to the prospectus contained therein as
may be necessary to keep such registration statement effective for such period
as may be reasonably necessary to effect the sale of such securities;

7




--------------------------------------------------------------------------------

               (iii)     furnish to Investor such reasonable number of copies of
the registration statement, preliminary prospectus, final prospectus and such
other documents as Investor and underwriters may reasonably request in order to
facilitate the public offering of such securities;

               (iv)     notify Investor participating in such registration,
promptly after it shall receive notice thereof, of the time when such
registration statement has become effective or a supplement to any prospectus
forming a part of such registration statement has been filed;

               (vi)     notify Investor promptly of any request by the SEC for
the amending or supplementing of such registration statement or prospectus or
for additional information;

               (vii)     prepare and file with the SEC, if necessary, promptly
upon the request of Investor, any amendments or supplements to such registration
statement or prospectus which, in the opinion of counsel for Investor (and
concurred in by counsel for the Company), is required under the 1933 Act or the
rules and regulations thereunder in connection with the distribution of the
Shares by Investor;

               (viii)     prepare and promptly file with the SEC, if necessary,
and promptly notify Investor of the filing of such amendment or supplement to
such registration statement or prospectus as may be necessary to correct any
statements or omissions if, at the time when a prospectus relating to such
securities is required to be delivered under the 1933 Act, any event shall have
occurred as the result of which any such prospectus or any other prospectus as
then in effect would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading;

               (ix)     advise Investor, promptly after it shall receive notice
or obtain knowledge thereof, of the issuance of any stop order by the SEC
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued;

               (x)     not file any amendment or supplement to such registration
statement or prospectus to which Investor shall have reasonably objected on the
grounds that such amendment or supplement does not comply in all material
respects with the requirements of the 1933 Act or the rules and regulations
thereunder, after having been furnished with a copy thereof at least five
business days prior to the filing thereof, unless in the opinion of counsel for
the Company the filing of such amendment or supplement is reasonably necessary
to protect the Company from any liabilities under any applicable federal or
state law and such filing will not violate applicable law; and

          4.4     Cooperation with Company. Investor will cooperate with the
Company in all respects in connection with this Article 4, including timely
supplying all information reasonably requested by the Company (which shall
include all information regarding the Investor and proposed manner of sale of
the Shares required to be disclosed in the Registration Statement) and executing
and returning all documents reasonably requested in connection with the
registration and sale of the Shares and entering into and performing its
obligations under any underwriting agreement, if the offering is an underwritten
offering, in usual and customary form, with the managing underwriter or
underwriters of such underwritten offering

8




--------------------------------------------------------------------------------

          4.5     Termination of Registration Rights. The Company's obligation
under Article 4 to register the Shares held by Investor shall terminate upon the
earlier of (i) the date that all of the Shares have been sold pursuant to the
Registration Statement, (ii) the date the Investor receives an opinion of
counsel to the Company, which opinion shall be reasonably acceptable to the
Investor, that the Shares may be sold under the provisions of Rule 144 without
limitation as to volume, (iii) the date when all Shares have been otherwise
transferred to persons who may trade such Shares without restriction under the
1933 Act, and the Company has delivered a new certificate or other evidence of
ownership for such securities not bearing a restrictive legend, or (iv) the date
when all Shares may be sold without any time, volume or manner limitations
pursuant to Rule 144(k) or any similar provision then in effect under the 1933
Act in the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Investor.

          4.6     Indemnification. The Company agrees to indemnify and hold
harmless the Investor against any and all losses, claims, damages, liabilities
and expenses, which Investor may suffer arising out of any untrue statement of a
material fact in a Registration Statement filed in connection with the
registration rights granted by this Article 4, or arising out of any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that the Company will not
be liable to the extent that such losses, claims, damages, liabilities or
expenses arise out of any untrue statement or omission which has been made
therein or omitted therefrom in reliance upon information relating to the
Investor furnished in writing to the Company by the Investor for use in
connection therewith.

          4.7     Fees and Commissions. All underwriting and/or brokerage
discounts, fees and commissions in respect of the registration of the Shares
under this Article 4 and applicable transfer taxes payable upon sale of the
Shares, and any counsel fees or disbursements for counsel for Investor and
out-of-pocket expenses of Investor in connection with the registration of Shares
under this Article 4 shall be paid and borne by Investor.

     5.     Conditions to Obligations of the Company. The obligations of the
Company under this Agreement are subject to satisfaction of the following
conditions at or prior to the Closing, any of which may be waived by the
Company:

          5.1     Representations and Warranties Correct. All of the
representations and warranties of Investor contained in this Agreement shall be
true and correct in all material respects as of the Closing with the same effect
as if made on the date of Closing.

          5.2     Performance of Covenants and Agreements. All of the covenants
and agreements of Investor contained in this Agreement and required to be
performed on or before the date of Closing shall have been performed in all
material respects to the reasonable satisfaction of the Company.

          5.3     Legal Action.

               (a)     There shall not have been instituted any material legal
proceeding seeking to prohibit the consummation of the transactions contemplated
by this Agreement.

9




--------------------------------------------------------------------------------

               (b)     None of the parties hereto shall be prohibited in any
order, writ, injunction or decree of any governmental body of competent
jurisdiction from consummating the transactions contemplated by this Agreement,
and no material action or proceeding shall then be pending which questions the
validity of this Agreement, any of the transactions contemplated hereby or any
action which has been taken by any of the parties in connection herewith or in
connection with any of the transactions contemplated hereby.

     6.     Conditions to Obligations of Investor. The obligations of Investor
under this Agreement are subject to satisfaction of the following conditions at
or prior to the Closing, any of which may be waived by Investor.

          6.1     Representations and Warranties Correct. All of the
representations and warranties of the Company contained in this Agreement shall
be true and correct in all material respects as of the Closing with the same
effect as if made on the date of Closing.

          6.2     Legal Action.

               (a)     There shall not have been instituted or threatened any
legal proceedings seeking to prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain damages from Investor with respect
thereto.

               (b)     None of the parties hereto shall be prohibited by any
order, writ, injunction or decree of any governmental body of competent
jurisdiction from consummating the transactions contemplated by this Agreement,
and no action or proceeding shall then be pending which questions the validity
of this Agreement, any of the transactions contemplated hereby or any action
which has been taken by any of the parties in connection herewith or in
connection with any of the transactions contemplated hereby.

     7.     Legends. The certificates evidencing any of the Shares shall be
endorsed with the legend set forth below, and Investor covenants that Investor
shall not transfer the shares represented by any such certificate without
complying with the restrictions on transfer described in the legend endorsed on
such certificate:



> THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE UNITED STATES
> SECURITIES AND EXCHANGE COMMISSION UNDER THE U.S. SECURITIES ACT OF 1933, AS
> AMENDED, (THE “1933 ACT”) OR THE SECURITIES COMMISSION OF ANY STATE UNDER ANY
> STATE SECURITIES LAW. THEY WERE OFFERED PURSUANT TO AN EXEMPTION FROM
> REGISTRATION PURSUANT TO SECTION 4(2) OF THE 1933 ACT. THE SHARES MAY NOT BE
> OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE SHARES ARE REGISTERED UNDER
> THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL IS
> OBTAINED WHICH IS REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH OFFERS,
> SALES AND TRANSFERS MAY BE MADE PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
> REGISTRATION REQUIREMENTS OF THOSE LAWS.

10




--------------------------------------------------------------------------------

     8.     Miscellaneous.

          8.1     Notices. All notices or other communications given or made
hereunder shall be in writing and shall be deemed delivered personally to the
party being given notice or by facsimile, overnight courier service or by
registered or certified mail, return receipt requested, postage prepaid if to
Investor at its address set forth herein or if to the Company at 2415 East
Camelback Road, Suite 700, Phoenix, Arizona 85016 or at such other address as
may have been furnished by the Company to Investor.

          8.2     Construction. Notwithstanding the place where this Agreement
may be executed by any of the parties hereto, the parties expressly agree that
all terms and provisions hereof shall be construed in accordance with and
governed by the laws of the State of Arizona without giving effect to principles
of conflicts of law.

          8.3     Entire Agreement; Amendments and Waiver. This Agreement and
the License Agreement set forth the entire understanding of the parties with
respect to the transactions contemplated hereby, and neither party shall be
bound by nor deemed to have made any representations and/or warranties except
those contained herein or therein or incorporated herein or therein by
reference. The provisions of this Agreement may be amended and the Company may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, only if the Company has obtained the written consent of
Investor.

          8.4     Successors and Assigns. Except as otherwise provided herein,
the terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, estate, successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

          8.5     Nominees for Beneficial Owners. In the event that any Shares
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election, be treated as the Investor for purposes of any
request or other action by the Investor or pursuant to this Agreement or any
determination of any number or percentage of shares of Shares held by the
Investor contemplated by this Agreement. If the beneficial owner of any Shares
so elects, the Company may require assurances reasonably satisfactory to it of
such owner’s beneficial ownership of such Shares.

          8.6     Headings. The terms used in this Agreement shall be deemed to
include the masculine and the feminine in the singular and the plural as the
context requires. The headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

          8.7     Survival of Representations and Warranties. All
representations and warranties contained herein will survive the execution and
delivery of this Agreement and delivery of and payment for the Shares regardless
of any investigation made by or on behalf of the parties.

          8.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11




--------------------------------------------------------------------------------

          8.9     Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.

          IN WITNESS WHEREOF, the parties hereby have executed this Agreement as
of the date indicated above.

 

ASIA PACIFIC
INVESTMENT
HOLDINGS, Limited:

90 Cecil Street #08-03
069531 Singapore
Facsimile Number: (65) 6324 7797

____________________________________
By: Nalin Rathod
Its:

 

BIONUTRICS, INC.

/s/ Ronald H. Lane, Ph.D.
By: Ronald H. Lane, Ph.D.
Its: President

12


--------------------------------------------------------------------------------